 


109 HR 4401 IH: Nevada Mining Townsite Conveyance Act
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4401 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Gibbons introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To provide for the conveyance of certain public lands in and around historic mining townsites in Nevada, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Nevada Mining Townsite Conveyance Act.  
2.Disposal of public lands in mining townsites, Esmeralda and Nye counties, Nevada 
(a)FindingsCongress finds the following: 
(1)The Federal Government owns real property in and around historic mining townsites in the counties of Esmeralda and Nye in the State of Nevada.  
(2)While the real property is under the jurisdiction of the Secretary of the Interior, acting through the Bureau of Land Management, some of the real property land has been occupied for decades by persons who took possession by purchase or other documented and putatively legal transactions, but whose continued occupation of the real property constitutes a trespass upon the title held by the Federal Government.  
(3)As a result of the confused and conflicting ownership claims, the real property is difficult to manage under multiple use policies and creates a continuing source of friction and unease between the Federal Government and local residents.  
(4)All of the real property is appropriate for disposal for the purpose of promoting administrative efficiency and effectiveness, and the Bureau of Land Management has already identified certain parcels of the real property for disposal.  
(5)Some of the real property contains historic and cultural values that must be protected.  
(6)To promote responsible resource management of the real property, certain parcels should be conveyed to the county in which the property is situated in accordance with land use management plans of the Bureau of Land Management so that the county can, among other things, dispose of the property to persons residing on or otherwise occupying the property.  
(b)Mining Townsite DefinedIn this section, the term mining townsite means real property in the counties of Esmeralda and Nye, Nevada, that is owned by the Federal Government, but upon which improvements were constructed because of a mining operation on or near the property and based upon the belief that— 
(1)the property had been or would be acquired from the Federal Government by the entity that operated the mine; or  
(2)the person who made the improvement had a valid claim for acquiring the property from the Federal Government.  
(c)Conveyance Authority 
(1)In generalNotwithstanding sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary of the Interior, acting through the Bureau of Land Management, shall convey, without consideration, all right, title, and interest of the United States in and to mining townsites (including improvements thereon) identified for conveyance on the maps entitled Original Mining Townsite, Ione, Nevada and Original Mining Townsite, Gold Point, Nevada and dated October 17, 2005.  
(2)Availability of mapsThe maps referred to in paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Secretary of the Interior, including the office of the Bureau of Land Management located in the State of Nevada.  
(d)Recipients 
(1)Original recipientSubject to paragraph (2), the conveyance of a mining townsite under subsection (c) shall be made to the county in which the mining townsite is situated.  
(2)Reconveyance to occupantsIn the case of a mining townsite conveyed under subsection (c) for which a valid interest is proven by one or more persons, under the provisions of Nevada Revised Statutes Chapter 244, the county that received the mining townsite under paragraph (1) shall reconvey the property to that person or persons by appropriate deed or other legal conveyance as provided in that State law. The county is not required to recognize a claim under this paragraph submitted more than 10 years after the date of the enactment of this Act.  
(e)Protection of Historic and Cultural ResourcesAs a condition on the conveyance or reconveyance of a mining townsite under subsection (c), all historic and cultural resources (including improvements) on the mining townsite shall be preserved and protected in accordance with applicable Federal and State law.  
(f)Valid Existing RightsThe conveyance of a mining townsite under this section shall be subject to valid existing rights, including any easement or other right-of-way or lease in existence as of the date of the conveyance. All valid existing rights and interests of mining claimants shall be maintained, unless those rights or interests are deemed abandoned and void or null and void under— 
(1)section 2320 of the Revised Statutes (30 U.S.C. 21 et seq.);  
(2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); or  
(3)subtitle B of title X of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C. 28(f)–(k)), including regulations promulgated under section 3833.1 of title 43, Code of Federal Regulations or any successor regulation.  
(g)SurveyA mining townsite to be conveyed by the United States under this section shall be sufficiently surveyed to legally describe the land for patent conveyance.  
(h)ReleaseOn completion of the conveyance of a mining townsite under subsection (c), the United States shall be relieved from liability for, and shall be held harmless from, any and all claims arising from the presence of improvements and materials on the conveyed property.  
(i)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary of the Interior such amounts as may be necessary to carry out the conveyances required by this section, including funds to cover the costs of cadastral and mineral surveys, mineral potential reports, hazardous materials, biological, cultural and archaeological clearances, validity examinations and other expenses incidental to the conveyances.  
 
